Case 1:17-cv-24469-CMA Document 28 Entered on FLSD Docket 10/02/2018 Page 1 of 1


                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                         CASE NO. 17-24469-CIV-ALTONAGA/Goodman

  ELIZABETH MCKENZIE,

         Plaintiff,
  vs.

  STEINER TRANSOCEAN, LTD.,

        Defendant.
  _____________________________/

                                                ORDER

         THIS CAUSE came before the Court sua sponte. On April 11, 2018, the Court entered

  an Order scheduling a mediation conference with Anne Bloom to take place on September 27,

  2018 (see [ECF No. 18]). On October 2, 2018, a Re-Notice of Mediation was filed rescheduling

  the mediation conference for October 25, 2018 [ECF No. 27]. Accordingly, it is

         ORDERED AND ADJUDGED that on or before October 4, 2018, the parties shall

  submit a proposed order rescheduling mediation. The parties are reminded that pursuant to the

  procedures outlined in the CM/ECF Administrative Procedures,1 the proposed order is be

  emailed to the Court in Word format.

         DONE AND ORDERED in Miami, Florida, this 2nd day of October, 2018.



                                                            _________________________________
                                                            CECILIA M. ALTONAGA
                                                            UNITED STATES DISTRICT JUDGE
  cc:    counsel of record




         1
             The CM/ECF Administrative Procedures may be viewed at http://www.flsd.uscourts.gov.
